DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 August 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuno (US 2020/0307238.)
Regarding claim 1, 
	Kuno discloses a printing apparatus [1 in fig. 2] comprising: 
a tank [30 in figs. 2 and 3] configured to store a liquid [ink 68 in fig. 2] to be supplied to a print head [67 in fig. 2; paragraph 0031]; 
a supply channel [53 in fig. 2], which opens in the tank through a supply port, configured to supply the liquid from the tank to the print head [through flow path 711; paragraphs 0031-0032]; 
a replenishment channel [33 in fig. 3], as seen in fig. 3], which opens in the tank through a replenishment port, configured to replenish the tank with the liquid [paragraph 0036]; and 
a stirring unit [41 in figs. 2-7] in the tank, the stirring unit being configured to stir the liquid in the tank by rotating in a first rotation direction [paragraphs 0031 and 0093], 
wherein, in the tank, a first distance from the supply port to the replenishment port in the first rotation direction is less than a second distance from the replenishment port to the supply port in the first rotation direction [as seen in fig. 6 and disclosed in paragraph 0093, the agitation blade (i.e. stirring unit) may rotate in the forward or reverse direction and therefore, even though there is no drawing expressly showing a a top view that shows the positional relationship between the opening 33 and supply channel 53, it is implicit that since the blade can move in the two directions, then either can be considered the first rotation direction, meeting the limitation as written.]

Regarding claim 2, 
	Kuno further discloses the printing apparatus further comprising a collecting channel [54 in figs. 2 and 3], which opens in the tank through a collection port, configured to collect the liquid from the print head into the tank [through flow path 721 in fig. 2; paragraphs 0031 and 0033.]

Regarding claim 3, 
	Kuno further discloses wherein, in the tank, the replenishment port and the collection port are arranged in this order with the supply port as a starting point in the first rotation direction [met is written since the blade/stirring unit rotates in two directions.]

Regarding claim 10, 
Kuno further discloses the printing apparatus further comprising a second tank configured to store the liquid to be supplied to replenish the tank via the replenishment channel [it is implicit and well-known that the ink to replenish the tank will come from a source/reservoir/tank.]

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4,
The primary reason for allowance for this claim is the inclusion of the limitations of the printing apparatus according to claim 1, the apparatus further comprising a second replenishment channel, which opens in the tank through a second replenishment port, configured to replenish an adjustment liquid for adjusting a concentration of the liquid stored in the tank.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 5-9,
These claims are considered to have allowable subject matter due to their dependency on claim 4. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853